DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-3, 6-9, and 11-12 are pending.

Response to Arguments
The objection to Claims 3 and 8 are withdrawn.

The rejection of Claims 2-3, and 6-9 under 35 USC §112(a) are withdrawn.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the display elements are pixel elements” should read “the electronic display elements are pixel elements” for proper antecedent support.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2019/0193562) in view of Dong (US 2021/0223569) and Saisho (US 2016/0170487). All reference is to Hou unless indicated otherwise.

Regarding Claim 11 (New), Hou teaches a digital cockpit display for a vehicle having vehicle systems that output information relating to at least one of a speed of the vehicle and a rotational speed of a drive device of the vehicle [fig. 3 @20], comprising:
a plurality of electronic display elements [¶0015, “The display region 1002 includes a plurality of pixels configured to display the display image”],
the plurality of electronic display elements spaced from one another and arranged in the form of a matrix to define a display device [fig. 1 and ¶0014 teach source controllers 1006, gate drivers 108, and timing controller using input image signal S3 to display speed and engine RPM using a matrix of pixels] for displaying information relating to at least one of the speed of the vehicle and the rotational speed of the drive device; and
a control device [fig. 1 @102] that receives information [fig. 1 @S3] from the vehicle systems [¶0014, “the microcontroller unit 104 can receive information detected by detecting devices disposed in the vehicle. The aforementioned information can be integrated and transformed into the external signals S2 by the microcontroller unit 104. For example, the external signals S2 include at least one signal related to the speed, the fuel level, the engine temperature, the engine revolution speed, and the gearbox information of the vehicle, but the invention is not limited thereto. In addition, the timing controller 102 can output an image signal S3 to the display panel 100 according to the background image signal S1 read from the nonvolatile memory 1021 and the external signals S2, and the display panel 100 can display the cluster image 20 shown in FIG. 3 to vary the visualization [by combining S2 and S1] of at least certain of the information relating to at least one of the speed of the vehicle and the rotational speed of a drive device of the vehicle that is visualized by the display device [¶0014]
Hou does not teach the digital display comprising, a retaining surface; a plurality of micro-electromechanical actuators mounted to the retaining surface and actuatable between a retracted position in which a longitudinal extension of the micro- electromechanical actuators from the supporting surface is minimal and a fully extended position in which the longitudinal extension of the micro-electronic actuators from the supporting surface is maximal; a plurality of electronic display elements coupled to ends of the plurality of micro- electromechanical actuators, and the control unit receives information and selectively actuates at least one of the plurality of micro-electromechanical actuators to correspondingly move electronic display elements coupled to the at least one of the plurality of micro-electromechanical actuators in an extending direction of the plurality of micro-electromechanical actuators, wherein relative positions of the plurality of electronic display elements with respect to the retaining surface provide a three-dimensional depth effect between electronic display elements in a retracted position and electronic display elements in an extended position to vary the visualization of at least certain of the information visualized by the display device
Dong teaches a digital display [fig. 1 @20], comprising:
a retaining surface [fig. 1 @30];
a plurality [fig. 2 illustrates a plurality of 110] of micro-electromechanical actuators [¶0042], “an extending member and a hollow base that sleeves the extending member, as well as a driving force that causes the extending member to implement an extending action may be implemented microelectromechanical system with a (MEMS). The microelectromechanical system includes a micromechanical element, an actuator, and an electronic device”] mounted to the retaining surface [¶0041,  “the control device may specifically include at least one extending member and a hollow base that sleeves the extending member, and a bottom portion of the hollow base is connected with the substrate 30”] and
actuatable between a retracted position in which a longitudinal extension of the micro-electromechanical actuators from the supporting surface is minimal and a fully extended position in which the longitudinal extension of the micro-electronic actuators from the supporting surface is maximal [fig. 2 illustrates 110 at maximal and minimal extension];
a plurality of electronic display elements coupled to ends of the plurality of micro- electromechanical actuators [¶0051, “the display screen 20 includes a plurality of display units, and each display unit corresponds to at least one telescopic member, for example, at least one magnet body 101 and at least one hollow base 20”, ¶0052, “Exemplarily, the display unit has a regular shape, for example, a rectangle; the telescopic members are arranged in an array, each display unit may be correspondingly provided with one or more telescopic members, and one telescopic member may correspond to one pixel or more pixels of a display unit”],
 the plurality of electronic display elements spaced from one another and arranged in the form of a matrix to define a display device for displaying information [¶0052], and
a control device that receives information [¶0020 image data] and selectively actuates at least one of the plurality of micro-electromechanical actuators to correspondingly move electronic display elements coupled to the at least one of the plurality of micro-electromechanical actuators in an extending direction of the plurality of micro-electromechanical actuators [¶0020, “the stereoscopic display method comprises: acquiring an image to be displayed on a display screen; extracting a stereoscopic display feature in the image; and obtaining a driving signal of a control device according to the stereoscopic display feature, so that the control device adjusts a distance between a substrate and the display screen according to the driving signal”, ¶0016, “the control device receives an electrical signal sent by the substrate, so that the control device adjusts the distance between the substrate and the display screen according to the electrical signal, and the electrical signal matches a stereoscopic display feature displayed by the display screen”], wherein
relative positions of the plurality of electronic display elements with respect to the retaining surface provide a three-dimensional depth effect [stereoscopic display is construed as providing a 3D depth effect] between electronic display elements in a retracted position and electronic display elements in an extended position to vary [¶0041, “a portion of the display screen 20 corresponding to the extending member moves away from the substrate 30 under an action of a pushing force of the extending member, when the extending member protrudes from the top the visualization of at least certain of the information visualized by the display device 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a stereoscopic display method, which can control a distance between a substrate and a display screen by a microelectromechanical system, as taught by Dong, into the digital cockpit display taught by Hou, so that an image which is seen by a user has a better real stereoscopic display effect (Dong:¶0004)
Hou in view of Dong does not teach receiving image information containing stereoscopic features from the vehicle system
Saisho teaches receiving image information [¶0029, “Fig. 1 is a schematic diagram of an example virtual image G displayed in a display area 700 over the sight ahead of the vehicle 301 viewed by a driver 300 through a front windshield 302”] containing stereoscopic features [¶0073, “a stereoscopic image is used as the virtual image G that is displayed in the display area 700”] from the vehicle system [fig. 5 @500, ¶0049, “The CPU 123 obtains CAN information such as vehicle speed, acceleration, a rudder angle, and a yaw rate from the sensor device 500 through the data I/F 128”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate vehicle data into images containing stereographic features, as taught by Saisho, into the stereographic digital cockpit display taught by Hou in view of Dong, in order to display vehicle related information on a stereoscopic display.

Regarding Claim 2 (Currently Amended), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 11, wherein 
at least one of the micro-electromechanical actuators is assigned to a plurality of the display elements [Dong: ¶0052].

Regarding Claim 3 (Currently Amended), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 11, wherein
each of the micro-electromechanical actuators is assigned respectively to a single one of the electronic display elements [Dong: ¶0052, “one telescopic member may correspond to one pixel or more pixels of a display unit”].

Regarding Claim 6 (Currently Amended), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 11, wherein 
the display elements are pixel elements [Dong: ¶0052].

Regarding Claim 8 (Currently Amended), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 11, wherein 
the micro-mechanical actuators are controllable in such a way that at least some of the display elements are moved into an intermediate position between the retracted position in which the longitudinal extension of the micro-electromechanical actuators is minimal and the fully extended position in which the longitudinal extension of the micro-electromechanical actuators is maximal 

Regarding Claim 12 (New), Hou teaches a digital cockpit display for a vehicle [fig. 3 @20] having vehicle systems that output information relating to at least one environmental parameter [¶0014 teaches displaying engine temperature]:
a plurality of electronic display elements spaced from one another and arranged in the form of a matrix to define a display device [fig. 1 and ¶0014 teach source controllers 1006, gate drivers 108, and timing controller using input image signal S3 to display speed and engine RPM using a matrix of pixels] for displaying information relating to the at least one environmental parameter [¶0014]; and
a control device [fig. 1 @102] that receives information from the vehicle systems [fig. 1 @S3] and selectively actuates [construed as display selective pixels] at least one of the plurality of electronic display elements [pixels], wherein
the plurality of electronic display elements [pixels] vary the visualization of at least certain of the information [¶0014 teaches engine temperature is a real time feed, over time the temperature varies which is reflected in the display output] relating to the at least one environmental parameter [engine temperature] that is visualized by the display device
Hou does not teach a retaining surface; a plurality of micro-electromechanical actuators mounted to the retaining surface and actuatable between a retracted position in which a longitudinal extension of the micro-electromechanical actuators from the supporting surface is minimal and a fully extended position in which the longitudinal extension of the micro-electronic actuators from the supporting surface is maximal; a plurality of electronic display elements coupled to ends of the plurality of micro- electromechanical actuators, the plurality of electronic display elements spaced from one another and arranged in the form of a matrix to define a display device for displaying information, and a control device that receives information and selectively actuates at least one of the plurality of micro-electromechanical actuators to correspondingly move electronic display elements coupled to the at least one of the plurality of micro-electromechanical actuators in an extending direction of the plurality of micro-electromechanical actuators, wherein relative positions of the plurality of electronic display elements with respect to the retaining surface provide a three-dimensional depth effect between electronic display elements in a retracted position and electronic display elements in an extended position to vary the visualization of at least certain of the information that is visualized by the display device
Dong teaches a retaining surface [fig. 1 @30];
a plurality [fig. 2 illustrates a plurality of 110] of micro-electromechanical actuators [¶0042], “an extending member and a hollow base that sleeves the extending member, as well as a driving force that causes the extending member to implement an extending action may be implemented microelectromechanical system with a (MEMS). The microelectromechanical system includes a micromechanical element, an actuator, and an electronic device”] mounted to the retaining surface [¶0041,  “the control device may specifically include at least one extending member and a hollow base that and
actuatable between a retracted position in which a longitudinal extension of the micro-electromechanical actuators from the supporting surface is minimal and a fully extended position in which the longitudinal extension of the micro-electronic actuators from the supporting surface is maximal [fig. 2 illustrates 110 at maximal and minimal extension];
a plurality of electronic display elements coupled to ends of the plurality of micro- electromechanical actuators [¶0051, “the display screen 20 includes a plurality of display units, and each display unit corresponds to at least one telescopic member, for example, at least one magnet body 101 and at least one hollow base 20”, ¶0052, “Exemplarily, the display unit has a regular shape, for example, a rectangle; the telescopic members are arranged in an array, each display unit may be correspondingly provided with one or more telescopic members, and one telescopic member may correspond to one pixel or more pixels of a display unit”],
 the plurality of electronic display elements spaced from one another and arranged in the form of a matrix to define a display device for displaying information [¶0052], and
a control device that receives information [¶0020 stereographic image data] and selectively actuates at least one of the plurality of micro-electromechanical actuators to correspondingly move electronic display elements coupled to the at least one of the plurality of micro-electromechanical actuators in an extending direction of the plurality of micro-electromechanical actuators [¶0020, “the , wherein 
relative positions of the plurality of electronic display elements with respect to the retaining surface provide a three-dimensional depth effect [stereoscopic display is construed as providing a 3D depth effect] between electronic display elements in a retracted position and electronic display elements in an extended position to vary [¶0041, “a portion of the display screen 20 corresponding to the extending member moves away from the substrate 30 under an action of a pushing force of the extending member, when the extending member protrudes from the top portion of the hollow base, and the display screen 20 moves close to the substrate 30 when it retracts to the hollow base”] the visualization of at least certain of the information that is visualized by the display device
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a stereoscopic display method, which can control a distance between a substrate and a display screen by a microelectromechanical actuator, as taught by Dong, into the digital cockpit display taught by Hou, so that an 
Hou in view of Dong does not teach receiving image information containing stereoscopic features from the vehicle system
Saisho teaches receiving image information [¶0029, “Fig. 1 is a schematic diagram of an example virtual image G displayed in a display area 700 over the sight ahead of the vehicle 301 viewed by a driver 300 through a front windshield 302”] containing stereoscopic features [¶0073, “a stereoscopic image is used as the virtual image G that is displayed in the display area 700”] from the vehicle system [fig. 5 @500, ¶0049, “The CPU 123 obtains CAN information such as vehicle speed, acceleration, a rudder angle, and a yaw rate from the sensor device 500 through the data I/F 128”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate vehicle data into images containing stereographic features, as taught by Saisho, into the stereographic digital cockpit display taught by Hou in view of Dong, in order to display vehicle related information on a stereoscopic display.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Dong, Saisho and McClure (US 2017/0068318). All reference is to Hou unless indicated otherwise.

Regarding Claim 7 (Original), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 6, wherein
he display elements form a flexible OLED display [Dong: ¶0061-¶0062]
Hou in view of Dong and Saisho does not teach the display elements are multicolored TFT pixel elements 
McClure teaches the display elements [fig. 9 @62] are multicolored TFT pixel elements [¶0061 teaches multicolor filter layer and TFT layer in each pixel]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate multicolored TFT pixel elements, as taught by McClure, into the digital cockpit display taught by Hou in view of Dong and Saisho in order to reduce power consumption in the pixel circuitry and display color images. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Dong, Saisho, Chatterjee (US 2017/0185155), and Hardy (US 2017/0359519).  All reference is to Hou unless indicated otherwise.

Regarding Claim 9 (currently Amended), Hou in view of Dong and Saisho teaches the digital cockpit display of Claim 11, wherein
the actuator is micro-electromechanical actuators [Dong: ¶0042]
Hou in view of Dong and Saisho does not teach an I/O interface coupled to the control device to control extents of movement of the actuators 
Chatterjee teaches an I/O interface coupled to the control device to control extents of movement of the actuators [¶0073, “rather than change in conjunction with a user interface state, the user interface 10 can change topography in conjunction with a user input, such as a touch, near touch, or press event. For example, the location 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a user interface to control actuator movement, as taught by Chatterjee, into the digital cockpit display taught by Hou in view of Dong in order to allow the user to control the resulting topology.
Hou in view of Dong, Saisho, and Chatterjee does not teach an I/O interface to enable an operator of the vehicle to control information to be displayed on a display device
Hardy teaches an I/O interface to enable an operator of the vehicle to control information to be displayed [¶0041, “The data selected for display by the information system 76 on a display 80 may be user configurable via voice commands or inputs received via microphone 26 and/or controls/buttons 30 of the telematics unit 24 or via other user controls and interfaces”] on a display device [fig. 3 @80]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a controller that provides a vehicle operator to select the data to be displayed on a display, as taught by Hardy, into the digital cockpit display taught by Hou in view of Dong, Saisho, and Chatterjee, in order to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694